EXHIBIT 99(b) Page 1 of 6 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED AUGUST 1, 2, 2009 (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED (UNAUDITED) Amounts Percent of Sales August 1, August 2, % Over August 1, August 2, (Under) Net sales $ 22.9 % 100.0 % 100.0 % Cost of sales 21.9 % 82.6 % 83.3 % Gross profit 28.0 % 17.4 % 16.7 % Selling, general and administrative expenses 6.5 % 9.3 % 10.8 % Restructuring credit (6
